By Judge John M. Folkes
Shari G. Pavlick, Administratrix, etc., filed a Motion for Judgment against Thomas Matthew Pavlick, Jr., seeking recovery of damages for the death of Justin Robert Pavlick at the hands of the defendant. There is no dispute as to the facts, and counsel for the defendant filed a Plea of IntraFamily Immunity. At a hearing on May 24, 1996, the Court requested counsel to file Memoranda of Facts and Law, which have been received and carefully studied.
The Court finds that the plea should be sustained. The exceptions to the intra-family immunity rule cited by plaintiff are inapposite to the instant case. Defendant’s counsel correctly points out that there are no Virginia “cases which allow suit by a deceased unemancipated child’s estate against an allegedly negligent living parent. . . .” Upon careful study of this matter, the Court is simply unwilling to legislate or, alternatively, don appellate robes. More specifically, there is no precedent supporting a denial of the plea. In consideration of the facts and law in this case, which are comprehensively set out in both counsels’ very helpful memoranda, the Court must sustain the defendant’s plea.